Citation Nr: 0300354	
Decision Date: 01/08/03    Archive Date: 01/28/03	

DOCKET NO.  01-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
basal cell skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for postoperative basal cell cancer and 
assigned a noncompensable evaluation.  The veteran, who 
had active service from June 1951 to May 1955 expressed 
disagreement with the assignment of the initial 
noncompensable evaluation and began this appeal.  The case 
was referred to the Board for appellate review, and in a 
September 2001 decision, the Board remanded the case to 
the RO for additional development.  That development was 
accomplished, and the case was returned to the Board for 
further appellate review.  


REMAND

A preliminary review of the record discloses that the 
veteran's representative has submitted additional evidence 
which discloses that the veteran was treated for skin 
cancer of additional locations beyond the presently 
service-connected basal cell carcinoma.  The veteran's 
representative has asserted that the RO did not 
appropriately consider and evaluate the veteran's 
disability based on these new growths.  In this regard, 
the Board notes that, prior to the receipt of this 
additional evidence, the only skin cancer diagnosed was a 
basal cell carcinoma of the neck.  The additional evidence 
reflects a removal of a squamous cell carcinoma of the 
right posterior ear; removal of a basal cell carcinoma of 
the left temple; removal of a squamous cell carcinoma of 
the left ear; and a diagnosis of a squamous cell carcinoma 
of an unspecified location.  However, the record reflects 
that the RO has taken no adjudicative action with respect 
to service connection for the areas of squamous cell 
carcinoma or assigned an evaluation for the additional 
basal cell carcinoma.  The Board finds that these matters 
are inextricably intertwined with the issue now on appeal 
and must be addressed prior to further appellate review.  

The Board also acknowledges that effective August 30, 
2002, the schedular criteria for evaluating disabilities 
of the skin were amended.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Based on this revised criteria, it now 
appears that the VA examination performed in November 
2001, pursuant to the Board's September 2001 remand, is 
now inadequate based on the revised criteria.  As such, a 
further examination of the veteran is necessary.  

Therefore, in order to give the veteran every 
consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case 
is necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  After obtaining the necessary 
authorization, the RO should contact 
Jennifer M. Ridge, M.D., and request 
the operative report pertaining to 
specimen D removed during the procedure 
performed September 30, 2002, 
identified as a squamous cell carcinoma 
on the pathology report dated in 
September 2002.  

2.  The veteran should be afforded an 
examination of his skin, specifically 
the locations of basal and squamous 
cell carcinomas to assess the severity 
and manifestations of those 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to report clinical findings 
pertaining to the affected areas in 
detail, including the size of any scars 
and the degree of disfigurement caused 
by each scar.  The length and width of 
the scars should be specified and 
whether the scar is elevated or 
depressed on palpation; adherent to 
underlying tissue; hypo or 
hyperpigmented area exceeding 6 square 
inches; and whether there is abnormal 
skin texture, underlying soft tissue 
missing or skin that is indurated and 
inflexible in an area exceeding 
6 square inches.  The examiner should 
also indicate whether there is any 
limitation of function caused by any of 
the scars.  Since it is important "that 
each disability be viewed in relation 
to its history," 38 C.F.R. § 4.1, the 
claims file, or in the alternative, all 
pertinent medical records, should be 
made available to the examiner for 
review.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should consider 
whether service connection is 
appropriate for additional skin 
cancers, and if so, assign appropriate 
evaluations.  If the veteran remains 
dissatisfied with the evaluations 
assigned for his service-connected skin 
cancer, he and his representative 
should be furnished a supplemental 
statement of the case which contains 
the revised schedule for ratings for 
skin disabilities which became 
effective on August 30, 2002.  The 
veteran and his representative should 
be afforded a reasonable time in which 
to respond before the record is 
returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the claim, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



